ORDER

PER CURIAM.
Richard J. Lynch (Defendant) appeals from the judgment upon his conviction by a jury for one count of first-degree burglary1, in violation of Section 569.160;2 two counts of first-degree robbery, in violation of Section 569.020; and three counts of armed criminal action, in violation of Section 571.015. Defendant was sentenced as a prior and persistent offender to three terms of life imprisonment for the burglary and for each of the robbery counts and *467terms of 10 years’ imprisonment for each of the armed criminal action counts, all terms to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Defendant also was charged with an additional count of armed criminal action, one count of assault, and two counts of felonious restraint. These charges were dismissed pri- or to trial.


. Unless otherwise indicated, all further statutory references are to RSMo 2000, as amended.